Nichols, Presiding Judge,
dissenting. “While, as a general rule, allegations of fact are to be construed most strongly against the pleader, yet, in the absence of special demurrer, where the facts alleged in a petition are such as would be proper and adequate to support one form of action, but although appropriate, inadequate to support another form of action, and where the petition is ambiguous to the extent that the pleader’s intention is *819not clearly manifest as to which form of action is relied upon, the courts, in endeavoring to ascertain the plaintiff’s intention, will prima facie presume that his purpose was to serve his best interest, and will construe the pleadings so as to uphold and not to defeat the action. Stoddard v. Campbell, 27 Ga. App. 363 (3) (108 SE 311); Speir v. Westmoreland, 40 Ga. App. 302 (3) (149 SE 422); Carpenter v. Williams, 41 Ga. App. 685, 691 (154 SE 298) Zittrouer v. Zittrouer, 43 Ga. App. 262 (1) (158 SE 437).
In the majority opinion it is stated “Defamatory language may injure one’s business reputation though not intended to do so, and it becomes actionable, or it may be spoken in reference to one’s professional reputation and be actionable although no actual damage results.” The decision of the Supreme Court in Van Epps v. Jones, 50 Ga. 238 dealt with charges made against an attorney which would have no reference to his ability to perform his duties as an attorney. In the present case the charges were against a registered nurse and charged her with being crazy and a fit subject for confinement in the State hospital for the mentally ill. Persons in such category are defined by Ga. L. 1960, pp. 837, 841 (Code Ann. § 88-1601) as follows: “(1) ‘Mentally ill person shall mean a person who is afflicted with a psychiatric disorder which substantially impairs his mental health; and because of such psychiatric disorder requires care, treatment, training or detention in the interest of the welfare of such person or the welfare of others of the community in which such person resides and shall include, but not be limited to, any mental deficiency, alcoholism, or drug addiction when due to or accompanied by mental illness or mental disease.” To so describe a registered nurse is to slander her in her profession whether such is calculated or intended or not so as to be actionable under Code § 105-702 defining slander.